     Case 3:20-cv-00783-W-BGS Document 11 Filed 07/28/20 PageID.36 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD,                                  Case No.: 20-CV-783 W (BGS)
12                                     Plaintiff,
                                                        ORDER DISMISSING CASE
13   v.
14   HOLANDEZ, INC., et al.
15                                  Defendants.
16
17
18         Plaintiff has filed a Notice of Voluntary Dismissal, With Prejudice Pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(A)(i) [Doc. 10], and requests entry of an order
20   dismissing the case. None of the defendants have filed an answer or otherwise appeared
21   in the case. Accordingly, the Court GRANTS the motion [Doc. 10] and ORDERS the
22   case DISMISSED with prejudice.
23         IT IS SO ORDERED.
24   Dated: July 28, 2020
25
26
27
28

                                                    1
                                                                               20-CV-783 W (BGS)
